IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                    DIVISION ONE
STATE OF WASHINGTON,                      )      No. 79914-2-I
                                          )
                     Respondent,          )
                                          )
      v.                                  )
                                          )
BYRON CHARLES KOELLER,                    )      UNPUBLISHED OPINION
                                          )
                     Appellant.           )
                                          )

      VERELLEN, J. — Byron Koeller sexually abused his stepdaughter for

years. He was convicted of multiple charges, including first degree child

molestation.

      He contends the charges against him should have been dismissed under

CrR 8.3(b) due to governmental misconduct from destroying evidence and from

listening to eight seconds of a conversation with defense counsel. Neither the

evidence nor the eight seconds of conversation were material to his defense.

Because neither act prejudiced him, the court did not abuse its discretion by

denying his motions to dismiss.

      He argues his defense counsels were ineffective for a variety of reasons.

Because their decisions were neither deficient nor prejudicial, he fails to show

he received ineffective assistance.
No. 79914-2-I/2



      He contends the prosecutor committed misconduct during closing

argument. Because the arguments were not improper or prejudicial, Koeller

fails to establish prosecutorial misconduct. And, even if improper, because he

did not object to the arguments and none were flagrant or ill intentioned, he has

waived these issues.

      Therefore, we affirm.

                                     FACTS

      A.R.C. first met her future stepfather, Byron Koeller, when she was four

years old. Koeller soon began sexually abusing A.R.C. Koeller was in the

Navy, and he abused A.R.C. at least once per month when he was home from

deployment. The abuse became more sporadic as she got older and stopped

when she was a teenager.

      A.R.C., now in her 20s, first reported the abuse to law enforcement in

2017. Koeller was charged with one count of forcible compulsion, four counts

of first degree child molestation, two counts of second degree child molestation,

and one count of third degree child molestation. The State also alleged

aggravating circumstances of domestic violence and of an ongoing pattern of

sexual abuse. Pretrial, Koeller made two CrR 8.3(b) motions to dismiss for

governmental misconduct, and the court denied both.

      At trial, the State called only two witnesses: A.R.C. and the naval

criminal investigative service special agent who investigated the allegations.

Koeller entered a general denial and declined to call any witnesses. During




                                        2
No. 79914-2-I/3



closing arguments, the prosecutor conceded the State failed to prove the

charge of third degree child molestation because A.R.C. never testified she was

molested between the ages of 14 and 16, and he asked the jury to find Koeller

not guilty of that charge. He also argued the jury should question each side’s

theory of the case because “the truth does not fear analysis.” 1 The jury found

Koeller guilty on all counts, except for third degree child molestation, and found

the aggravating factors applied as well. The court sentenced him to 297

months’ incarceration.

       Koeller appeals.

                                      ANALYSIS

I. CrR 8.3(b) Motions to Dismiss

       A court may dismiss a charge against a defendant under CrR 8.3(b)

when the defendant shows arbitrary action or misconduct by the government

prejudiced his right to a fair trial. Dismissal is an “extraordinary remedy” that

should be granted “only as a last resort."2 We review a court’s decision on a

CrR 8.3(b) motion to dismiss for abuse of discretion.3 A court abuses its

discretion where its decision rests on untenable grounds or was made for

untenable reasons.4


       1   Report of Proceedings (RP) (Apr. 5, 2019) at 961.
       2 State v. Brooks, 149 Wash. App. 373, 384, 203 P.3d 397 (2009) (citing
State v. Wilson, 149 Wash. 2d 1, 12, 65 P.3d 657 (2003)).
       3 Id. (citing State v. Blackwell, 120 Wash. 2d 822, 830, 845 P.2d 1017
(1993)).
       4 Id. (citing Blackwell, 120 Wn.2d at 830).



                                           3
No. 79914-2-I/4



       Koeller contends the court abused its discretion when it denied two

CrR 8.3(b) motions to dismiss. The first related to the destruction of a recording

of an interview A.R.C. gave in 2007 where she denied Koeller molested her.

The second related to discovering that the jail had recorded a phone call

between Koeller and defense counsel and that a prosecutor had listened to a

tiny piece of it. The court denied both motions after holding hearings and

entering findings of fact.

       A. The Destroyed Recording

       In 2007, A.R.C. was interviewed by Detective Teri Gardner of the Oak

Harbor Police Department as part of a separate investigation into allegations

Koeller sexually abused other children. A.R.C. disclosed no sexual abuse and

denied Koeller sexually abused her. The police department recorded and

stored the interview on a digital video disc (DVD) until 2012, when it was

destroyed pursuant to routine procedures. Koeller contends the recording was

materially exculpatory evidence, so its destruction violated his due process

rights and warranted dismissal of all charges against him.

       To protect a defendant’s due process rights, the State has a duty to

preserve and disclose exculpatory evidence.5 But this is not “‘an

undifferentiated and absolute duty to retain and to preserve all material that




       5 State v. Wittenbarger, 124 Wash. 2d 467, 475, 880 P.2d 517 (1994) (citing
California v. Trombetta, 467 U.S. 479, 104 S. Ct. 2528, 81 L. Ed. 2d 413 (1984);
Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963)).



                                        4
No. 79914-2-I/5



might be of conceivable evidentiary significance in a particular prosecution.’”6

The State’s duty extends only to material exculpatory evidence and to

“potentially useful” evidence destroyed in bad faith by the State.7 Material

exculpatory evidence must possesses “‘an apparent exculpatory value that was

apparent before it was destroyed and be of such a nature that the defendant

would be unable to obtain comparable evidence by other reasonably available

means.’”8 Whether the State acted in bad faith depends upon its knowledge of

the exculpatory value of the evidence when it was destroyed.9

       Koeller fails to show the recording was material exculpatory evidence.

The DVD was destroyed in 2012, and A.R.C. did not disclose being abused

until 2017. Thus, in 2012, the recording could not exculpate Koeller from

abusing A.R.C. because nothing had inculpated him in her abuse. Even though

the police were investigating Koeller for crimes against other children before

2012, “[t]he mere possibility that an item of undisclosed information might have

helped the defense, or might have affected the outcome of the trial, does not




       6State v. Armstrong, 188 Wash. 2d 333, 345, 394 P.3d 373 (2017) (internal
quotation marks omitted) (quoting id.).
       7Id. (quoting Wittenbarger, 124 Wash. 2d at 477) (internal quotation marks
omitted).
       8   Id. (quoting Wittenbarger, 124 Wash. 2d at 475).
       9State v. Groth, 163 Wash. App. 548, 557-58, 261 P.3d 183 (2011) (citing
Arizona v. Youngblood, 488 U.S. 51, 109 Sup. Ct. 333, 102 L. Ed. 2d 281
(1988); Wittenbarger, 124 Wash. 2d at 477).



                                         5
No. 79914-2-I/6



establish ‘materiality’ in the constitutional sense.”10 Koeller also asserts we

should determine the DVD’s exculpatory value “based on when the alleged

victim decides to make a report.”11 But he cites no authority for this assertion

and, regardless, both the Washington and United States Supreme Courts

concluded it is beyond the duty imposed by the state and federal constitutions.12

Because the DVD had no apparent exculpatory value when it was destroyed, it

was not material.13

       Koeller also fails to show the State destroyed the DVD in bad faith.

Koeller contends “delayed reporting is such an inherent and common reality in

child abuse cases” that destruction of the 2007 video should be considered

evidence of bad faith because it was made when there were concerns Koeller

had multiple victims.14 Whether the State acted in bad faith is a question of fact




       10United States v. Agurs, 427 U.S. 97, 109-10, 96 S. Ct. 2392, 49 L. Ed.
2d 342 (1976), holding modified by United States v. Bagley, 473 U.S. 667, 105
S. Ct. 3375, 87 L. Ed. 2d 481 (1985).
       11   Appellant’s Br. at 18 (emphasis omitted).
       12See Wittenbarger, 124 Wash. 2d at 475 (exculpatory evidence is material
where its value “was apparent before it was destroyed”) (citing Trombetta, 467
U.S. at 489).
       13 Even if the DVD’s exculpatory value were apparent in 2012, Koeller
was still able to obtain comparable evidence because A.R.C. testified to the
contents of the 2007 interview, and Detective Gardner was available to testify to
the same. See RP (Apr. 4, 2019) at 790-93 (A.R.C.); RP (Mar. 28, 2019) at 125
(Gardner).
       14   Appellant’s Br. at 22.



                                          6
No. 79914-2-I/7



that a defendant must establish.15 The trial court found “there ha[d] been no

bad faith on the part of the police or of the State of Washington generally” in

destroying the DVD.16 Koeller does not assign error to this finding.17 Because

the DVD was not material exculpatory evidence or destroyed in bad faith,

Koeller fails to show the court abused its discretion by denying his CrR 8.3(b)

motion to dismiss.

       B. The Recorded Jail Call

       The Island County jail records incoming and outgoing phone calls,

except for calls from attorneys. On October 11, 2017, defense counsel Craig

Platt provided his cell phone number to the Island County jail so the automated

recording system would not record any calls made between him and Koeller.

The jail failed to do so. The next day, Island County chief criminal deputy

prosecutor Eric Ohme checked the automated recording system and saw



       15 See Armstrong, 188 Wash. 2d at 345 (“A plaintiff must ‘put forward
specific, nonconclusory factual allegations that establish’” bad faith.) (quoting
Cunningham v. City of Wenatchee, 345 F.3d 802, 812 (9th Cir. 2003)).
       16   RP (Mar. 21, 2019) at 37.
       17 Koeller appears to challenge the court’s bad faith finding in his reply
brief by arguing the State violated RCW 40.14.070 when it destroyed the DVD,
requiring a finding of bad faith. See Reply Br. at 3-5, 13-14. Evidence of
compliance with a record retention policy establishes good faith. Armstrong,
188 Wash. 2d at 345. Whether the Oak Harbor Police Department complied with
its own 2012 record retention policy is a separate question from whether that
policy complied with RCW 40.14.070. Koeller cites no authority showing failure
to comply with a statute distinct from an internal policy establishes bad faith as
a matter of law. Because the court found the DVD was destroyed pursuant to
the Oak Harbor Police Department’s routine procedures and Koeller does not
challenge that finding of fact, his argument is not persuasive.



                                         7
No. 79914-2-I/8



Koeller made an outgoing, 15-minute phone call to Lisa Nagle that day. Ohme

began playing the call and heard Platt’s voice, so he shut off the recording.

Ohme heard only eight seconds of the phone call. He immediately told Platt

about the recording and told the jail to register Platt’s phone number because it

had failed to shield Platt from being recorded. On March 26, 2019, about one

week before the scheduled start of trial, Koeller filed a CrR 8.3(b) motion to

dismiss as a result of the recording. The court denied the motion. In its ruling,

the court found no one else “in connection with the State of Washington listened

to the conversation.”18

       Koeller contends the court abused its discretion by denying his motion to

dismiss because Island County jail chief Jose Briones did not testify, making it

“untenable to conclude that no other person listened to the conversation.”19

Although he does not assign error to that specific finding of fact, we construe

his argument as challenging it as lacking substantial evidence. Substantial

evidence supports a finding of fact where a sufficient quantity of evidence exists

to persuade a reasonable person of its truth.20 Unchallenged findings are

verities on appeal.21


       18   RP (Apr. 2, 2019) at 194.
       19   Appellant’s Br. at 33.
       20State v. Hatt, 11 Wash. App. 2d 113, 145, 452 P.3d 577 (2019) (quoting
State v. Hill, 123 Wash. 2d 641, 644, 870 P.2d 313 (1994)), review denied, 195
Wash. 2d 1011 (2020).
       21 State v. Jieta, 12 Wash. App. 2d 227, 229 n.1, 457 P.3d 1209 (2020)
(citing State v. Coleman, 6 Wash. App. 2d 507, 516, 431 P.3d 514 (2018)), review
denied, 195 Wash. 2d 1026 (2020).



                                         8
No. 79914-2-I/9



       Ohme testified he heard Koeller say, “Hello,” heard Platt reply, “Let me

take you off speaker phone,” and immediately stopped the recording.22 He

estimated hearing about eight seconds of the call. Ohme shared none of what

he heard. An access log from the recording system showed only Ohme

accessed that recording. From this, a reasonable factfinder could conclude

Ohme heard nothing of substance and that no one else from the State heard

the phone call.23 The remaining issue, which we review de novo, is whether the

court’s findings supported its legal conclusion.24

       A criminal defendant has a constitutional right to confer privately with

defense counsel.25 Where the government violates this right, it creates a

rebuttable presumption of prejudice to the defendant.26 Because it is

undisputed the government violated Koeller’s right to confer privately with

counsel, the question is whether he was not prejudiced by the violation.

       In State v. Irby, an inmate awaiting trial alleged guards in the Skagit

County jail opened and read legal correspondence sent to defense counsel.27

Each item had been taped shut and marked as correspondence to defense


       22   RP (Apr. 2, 2019) at 166.
       23   Hatt, 11 Wash. App. at 145 (quoting Hill, 123 Wash. 2d at 644).
       24State v. Homan, 181 Wash. 2d 102, 106, 330 P.3d 182 (2014) (citing
State v. Gatewood, 163 Wash. 2d 534, 539, 182 P.3d 426 (2008)).
       25 State v. Peña Fuentes, 179 Wash. 2d 808, 818, 318 P.3d 257 (2014)
(citing State v. Cory, 62 Wash. 2d 371, 373-74, 382 P.2d 1019 (1963)).
       26
Id. at 819-20 (citing State v. Granacki, 90 Wash. App. 598, 602 n.3, 959
P.2d 667 (1998)).
       27   3 Wash. App. 2d 247, 255, 415 P.3d 611 (2018).



                                          9
No. 79914-2-I/10



counsel.28 The guards opened and read at least 12 of the 14 items.29 This

court concluded the State failed to prove the inmate had not been prejudiced,

but it remanded for reconsideration because the trial court applied the wrong

standard when dismissing the inmate’s CrR 8.3(b) motion.30

       In State v. Blizzard, staff at the Yakima County jail confiscated an

inmate’s paperwork during a routine security sweep.31 The paperwork included

significant legal documents, including trial preparation materials, discovery

materials, and defense memoranda.32 The inmate made a CrR 8.3(b) motion to

dismiss, and the trial court denied it.33 The trial court found the jail staff never

looked closely at the paperwork to learn its contents or provided any of it to

police or prosecutors.34 Because the trial court’s unchallenged findings showed

no possibility of prejudice to the inmate, the appellate court affirmed.35

       Here, the court’s findings establish Ohme heard only eight seconds of

the call between Koeller and his attorney.36 He heard “no substance of the

conversation” and no one else “in connection with the State of Washington



       28 Id.
       29 Id. at 256.
       30   Id. at 262-63.
       31   195 Wash. App. 717, 732, 381 P.3d 1241 (2016).
       32 Id.
       33  Id. at 733.
       34 Id.
       35 Id.
       36   RP (Apr. 2, 2019) at 192.



                                          10
No. 79914-2-I/11



listened to the conversation.”37 Unlike Irby, the State did not obtain any

information material to the defense. Although Koeller argues the court abused

its discretion because the State did not prove Chief Briones did not listen to the

call, the trial court found otherwise, and its finding is supported by substantial

evidence. Because the court’s findings support its conclusion that Koeller was

not prejudiced, the court did not abuse its discretion by denying the CrR 8.3(b)

motion to dismiss.

II. Ineffective Assistance of Counsel

       Koeller, both in his opening brief and in his statement of additional

grounds (SAG), contends his representation at trial was ineffective in four

different ways. We review a claim of ineffective assistance of counsel de

novo.38 The defendant bears the burden of proving ineffective assistance of

counsel.39 First, the defendant must prove his counsel’s performance was

deficient.40 Second, the defendant must prove his counsel’s deficient

performance prejudiced his defense.41 Failure to prove either deficiency or

prejudice ends the inquiry.42 A defendant must overcome “a strong


       37 Id. at 194.
       38   State v. Sutherby, 165 Wash. 2d 870, 883, 204 P.3d 916 (2009).
       39State v. Grier, 171 Wash. 2d 17, 33, 246 P.3d 1260 (2011) (quoting
Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674
(1984)).
       40 Id. at 32 (quoting Strickland, 466 U.S. at 687).
       41 Id. at 33 (quoting Strickland, 466 U.S. at 687).
       42 State v. Woods, 198 Wash. App. 453, 461, 393 P.3d 886, 890 (2017)
(citing State v. Hendrickson, 129 Wash. 2d 61, 78, 917 P.2d 563 (1996)).



                                           11
No. 79914-2-I/12



presumption that counsel’s performance was reasonable.”43 When defense

counsel’s decisions “can be characterized as legitimate trial strategy or tactics,

performance is not deficient.”44

       First, Koeller argues his defense counsels’ decision to proceed with the

CrR 8.3(b) hearing about the jail call was deficient because Chief Briones was

unavailable to testify. Assuming defense counsels’ decision was deficient, he

fails to prove prejudice. As discussed above, Ohme’s testimony established

that he never told anyone about the contents of the call. An access report from

the automated recording system generated a few days before the hearing

shows Ohme was the only person ever to access the call.45 And Koeller admits

“[i]t is impossible, based on the record on appeal, to determine what, if any,

portion of the call Chief Briones heard.”46 Although Koeller urges us to presume

he was prejudiced, he fails to cite apt authority for doing so here.47 Koeller fails


       43
        Grier, 171 Wash. 2d at 33 (quoting State v. Kyllo, 166 Wash. 2d 856, 862,
215 P.3d 177 (2009)).
       44   Kyllo, 166 Wash. 2d at 863.
       45 Id. at 183-85; CP at 391.
       46   Appellant’s Br. at 32.
       47 Koeller cites In re Davis, 152 Wash. 2d 647, 101 P.3d 1 (2004), and
Davis v. Alaska, 415 U.S. 308, 94 S. Ct. 1105, 39 L. Ed. 2d 347 (1974), to
support his position. But in In re Davis, our Supreme Court explained the
“presumptive prejudice rule [from ineffective assistance of counsel] is ‘limited to
the complete denial of counsel and comparable circumstances,” 152 Wash. 2d at
674 (quoting Visciotti v. Woodford, 288 F.3d 1097, 1106 (9th Cir. 2002))
(internal quotation marks omitted)), and those circumstances are not present
here. The circumstances in Davis v. Alaska were entirely different from those
here because that trial court so limited the scope of the defendant’s cross-
examination of a witness that the defendant “was thus denied the right of
effective cross-examination,” allowing a presumption of prejudice. 415 U.S. at



                                         12
No. 79914-2-I/13



to show Chief Briones’ testimony would have been anything more than

cumulative and so fails to demonstrate prejudice from his absence.

       Second, Koeller argues his defense counsels were deficient because

they did not call his son, D.T.K., to testify at trial. After Koeller was convicted,

D.T.K. spoke at the sentencing hearing and condemned his father:

               Just like my mother and sister have said, he’s given us all
       life sentences, and he should get one too. I’m not a religious
       person at all, but since this started, I have been praying really
       hard that my two youngest little brothers, [names omitted], haven’t
       been victimized just like me and my siblings were.[48]

With this record, it is clear why D.T.K was not called to testify. Koeller fails to

show a deficient decision by his counsels.49

       Third, Koeller argues his representation was deficient because his

counsels did not introduce a series of text messages between himself and

A.R.C. that could have been used for impeachment. According to Koeller,

these messages showed A.R.C.’s motive for accusing him of molestation

stemmed from a fight over caring for D.T.K. But his counsels introduced the




318. Neither case supports the proposition that the absence of a witness allows
a presumption of prejudice.
       48   RP (May 3, 2019) at 80-81.
       49Koeller relies upon unsupported assertions and facts outside the
record to argue his counsels were also deficient for not interviewing D.T.K. or
his second ex-wife. SAG at 4-5. If he seeks review relying upon facts outside
the record, he should file a personal restraint petition. State v. McFarland, 127
Wash. 2d 322, 335, 899 P.2d 1251 (1995).



                                          13
No. 79914-2-I/14



same theory when it cross-examined A.R.C.50 He fails to demonstrate

introducing the same theory through different evidence is deficient here.

       Fourth, Koeller argues his counsels were deficient because they did not

introduce a report prepared by a guardian ad litem (GAL) during his divorce

proceedings. The GAL investigated Koeller’s “criminal action/history,” including

accusations from 1997 and 1998 that he molested two children, a 2007

accusation he molested another child, and his pleading no contest to the 2007

accusation.51 Assuming the report was admissible, introducing it would have

risked placing this history before the jury. Koeller fails to show his counsels’

performance was deficient for declining to take this risk.

III. Prosecutorial Misconduct

       We review allegations of prosecutorial misconduct for abuse of

discretion.52 To show prosecutorial misconduct, a defendant must establish

“‘that the prosecutor’s conduct was both improper and prejudicial in the context

of the entire record and the circumstances at trial.’”53 When, as here, a

defendant fails to object to improper conduct at trial, the error is waived unless

the conduct “‘is so flagrant and ill-intentioned that it caused an enduring and


       50 See RP (Apr. 5, 2019) at 857-61 (defense counsel asking about
whether A.R.C. sought to terminate Koeller’s parental rights to D.T.K. as a way
of getting money from her mother to help care for her brother).
       51   CP at 64-67.
       52State v. Ish, 170 Wash. 2d 189, 195, 241 P.3d 389 (2010) (citing State v.
Brett, 126 Wash. 2d 136, 174-75, 892 P.2d 29 (1995)).
       53State v. Thorgerson, 172 Wash. 2d 438, 442, 258 P.3d 43 (2011) (quoting
State v. Magers, 164 Wash. 2d 174, 191, 189 P.3d 126 (2008).



                                        14
No. 79914-2-I/15



resulting prejudice that could not have been neutralized by a curative

instruction.’”54

       Koeller contends the prosecutor prejudiced him by vouching for A.R.C.’s

credibility during closing argument. Improper vouching occurs when the

prosecutor expresses a personal belief supporting a witness’s credibility or

relies upon facts not in evidence to support a witness’s testimony.55 However, a

prosecutor has “wide latitude” to argue reasonable inferences from the

evidence during closing argument.56

       During his closing argument, the prosecutor repeated a sentence

throughout: “The truth does not fear analysis.” Koeller contends this sentence

was a comment on A.R.C.’s credibility and especially prejudicial because she

was the only witness who testified to his crimes. But understood within context,

the prosecutor did not vouch for A.R.C., as shown by this example from early in

his closing argument:

            Part of the process is asking these questions. Asking
       “Why? Does it make sense?”

               [Defense counsel], in cross-examination, went through a
       bunch of different things that aren’t directly related to the charges
       in this case. There are other things about [A.R.C.] or her life, and
       we’re going to talk about those individually.

             One of the purposes of introducing that, her pregnancy, her
       brother’s health issues, money, is to suggest to you that maybe

       54
        Matter of Lui, 188 Wash. 2d 525, 539, 397 P.3d 90 (2017) (quoting In re
Pers. Restraint of Caldellis, 187 Wash. 2d 127, 143, 385 P.3d 135 (2016)).
       55   Thorgerson, 172 Wash. 2d at 443 (citing Ish, 170 Wash. 2d at 196).
       56   Lui, 188 Wash. 2d at 557 (citing Thorgerson, 172 Wash. 2d at 453).



                                        15
No. 79914-2-I/16



       [A.R.C.] has a different motive. Maybe it’s not just that she wants
       to get the truth out. Maybe it’s not just that she wants to tell the
       secret [of being sexually abused] and be done with this, be done
       with hiding all of this. Maybe it’s because she wants the money.

               So these are all important questions. It’s not improper to
       have asked those questions. And you should talk about this
       amongst yourselves when you go back to deliberate. Remember,
       the truth has nothing to fear from analysis. So talk about it. Does
       that make sense? Is that a reasonable motive for a person to
       describe what [A.R.C.] described? How could she possibility
       benefit from that? Does it make sense?[57]

The prosecutor posed both the State’s and Koeller’s theories about A.R.C.’s

credibility and invited the jury to analyze them. He merely urged the jury to

perform its ordinary duties: analyzing testimony to determine a witness’s

credibility.58 He returned to this theme in rebuttal:

       [T]his is an important question that [defense counsel] raises here
       because the evidence that you have indicates that [A.R.C.] was
       willing to tell [her high school teacher] other things that were really
       sensitive, kind of private information. She told her about her
       pregnancy when she was in high school. She talked to the
       teacher about that.

               Think about this. When defense counsel references that
       fact for you, he says, in this kind of dramatic fashion, “There is
       doubt.” All right. As if he’s saying, “Look no further. There is
       doubt. See! She had a teacher. Must not have been abused.”

              You should look further. The truth does not fear analysis.
       Part of your job is questions. We’ve been asking questions in the
       courtroom to get the facts out so you know what the evidence is.
       But the questions don’t end when I stop talking. The questions
       don’t end when the judge sends you back into the jury room to
       deliberate. You also have an obligation to ask questions. You

       57   RP (Apr. 5, 2019) at 960-61 (emphasis added).
       58  See Thorgerson, 172 Wash. 2d at 443 (“Whether a witness testifies
truthfully is an issue entirely within the province of the trier of fact.”) (citing Ish,
170 Wash. 2d at 196).



                                           16
No. 79914-2-I/17



       have an obligation to ask questions about what I’m saying [and]
       what [defense counsel] is saying. Do our arguments make sense
       with the rest of the evidence?[59]

The prosecutor again urged the jury to scrutinize A.R.C.’s testimony and each

side’s arguments within the context of that testimony. Because Koeller fails to

show the prosecutor expressed a personal opinion about A.R.C.’s credibility or

relied upon evidence outside the record to support her testimony, the

prosecutor did not vouch for A.R.C.60

       Koeller argues the prosecutor conveyed a personal opinion about guilt by

asking the jury to find him not guilty of third degree child molestation due to

insufficient evidence, thus implying the remaining charges had sufficient

evidence to convict. The prosecutor explained why the State had failed to

prove its case:

             So let’s talk about Count 8 [for third degree child
       molestation]. This is the incident where [A.R.C.] wanted to go to
       the movies. . . .

                ....

             . . . She’s 13 now. She’s old enough to be aware of what
       she has been doing with her stepfather. She’s old enough to be
       ashamed of it. And she was.

                ....

             The problem with Count 8 is that that is charged as child
       molestation in the third degree. And because of that, I have to

       59   RP (Apr. 5, 2019) at 1119-20 (emphasis added).
       60 Koeller identifies two other instances where the prosecutor told the jury
“the truth does not fear analysis.” The record shows that, for the same reasons
as above, those instances also did not vouch for A.R.C. See RP (Apr. 5, 2019)
at 954, 984.



                                        17
No. 79914-2-I/18



       ask you to find the [d]efendant not guilty on Count 8. The
       testimony from [A.R.C.] does not match the charge that the State
       filed. So I want to explain why that is, and then we’re going to
       move on here.

              Child [m]olestation in the [t]hird [d]egree, the essential
       elements of that charge require that the State prove that [A.R.C.]
       was at least 14, but less than 16. Her recollection is that she was
       in the 7th grade[,] and her recollection is that she was 13 at the
       time. So [third degree child molestation] is not what the State
       charged. So the charge is incorrect. The defendant should be
       found not guilty of Count 8 because of the way it’s charged.[61]

“Prejudicial error will not be found unless it is ‘clear and unmistakable’ that

counsel is expressing a personal opinion.”62 The prosecutor did not clearly or

unmistakably express a personal opinion about A.R.C.’s credibility or the truth

of the other charges against Koeller.

       The prosecutor’s remaining fleeting arguments from which Koeller claims

prejudice are merely reasonable arguments from the evidence. For example,

the prosecutor argued A.R.C. was credible because she testified “under penalty

of perjury.”63 Koeller contends this was improper vouching. As another

example, Koeller also contends he was prejudiced by the prosecutor arguing

A.R.C. recalled an act of molestation “very well.”64 This too is merely a

reasonable argument about A.R.C.’s credibility based upon her testimony.



       61   RP (Apr. 5, 2019) at 976-78.
       62State v. Allen, 161 Wash. App. 727, 746, 255 P.3d 784 (2011) (internal
quotation marks omitted) (quoting State v. Brett, 126 Wash. 2d 136, 175, 892 P.2d
29 (1995)), affirmed, 176 Wash. 2d 611 (2013).
       63   RP (Apr. 5, 2019) at 978.
       64 Id. at 979.



                                           18
No. 79914-2-I/19



       Koeller fails to show any of the prosecutor’s closing arguments were

improper. Even if they were improper, a review of the record shows none were

flagrant or ill intentioned, so Koeller waived these issues by failing to object.

IV. Cumulative Error

       Koeller contends retrial is required due to prejudice from cumulative

errors. Because he fails to show any error, the cumulative error doctrine does

not apply.65

       Therefore, we affirm.




WE CONCUR:




       65State v. Clark, 187 Wash. 2d 641, 655, 389 P.3d 462 (2017) (citing State
v. Coe, 101 Wash. 2d 772, 789, 684 P.2d 668 (1984)).



                                         19